The opinion of the court was delivered by
Royce, J.
The declaration in this case contained the general counts in assumpsit; and the plaintiff sought to recover the amount due upon a note executed by the defendant, and made payable to the order of the firm of Malley & Oastello. The note was indorsed in blank, and was admitted as evidence. The plaintiff did not introduce any other evidence; and the only question reserved is, whether the plaintiff upon that evidence was entitled to recover. The same question-was presented in Chase & Green v. Burnham & Dana, 13 Vt. 447; and in Brigham v. Hutchins & Buchanan, 27 Vt. 569; and it was held in both of said cases, that the indorsee of a negotiable promissory note might recover against the maker under the general'money counts. This being the rule, .the plaintiff, upon the evidence introduced by him, was clearly entitled to a judgment.
Judgment reversed, and cause remanded.